DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON MARLEAU
Claim(s) 1-7, 13, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,643,494 to Marleau.
Regarding claim 1, Marleau discloses a command center storage system comprising: a stationary unit (14 – Fig. 4), the stationary unit comprising a support platform (sidewalls of tool box supporting 34 – see Annotated Fig. 4 below) and a lower storage cavity (interior or 14) disposed at least partially below the support platform, the support platform having an upper surface (upper surface of sidewalls), a lower surface (lower surface of sidewalls (i.e. at the bottom of the tool box)), a forward region (region towards the back of the tool box in Fig. 4), and a rearward region (region towards the front of the tool box in Fig. 4), wherein the lower surface is configured to be adjacent to a loading floor of a vehicle (the tool box is capable of being placed on the loading floor of a vehicle, which would place the lower surface of the sidewalls adjacent the loading 

    PNG
    media_image1.png
    438
    430
    media_image1.png
    Greyscale

Marleau Annotated Fig. 4

Regarding claim 4, Marleau discloses wherein the first and second slide rail extend between the rearward region and forward region (Fig. 4).
Regarding claim 5, Marleau discloses wherein the first and second side rail extend generally upwards from the support platform generally towards the moveable unit (see Annotated Fig. 4 above).
Regarding claim 6, Marleau discloses at least one lock configured to secure the moveable unit in the rear position (lock/latch – Figs. 5-7).
Regarding claim 7, Marleau discloses at least one lock configured to secure the moveable unit in the forward position (lock/latch – Figs. 5-7).
Regarding claim 13, Marleau discloses wherein the moveable unit is configured to cover the opening to the lower storage chamber (Fig. 3).
Regarding claim 16, Marleau discloses wherein the moveable unit defines at least one upper storage chamber (Fig. 4 – chamber in 32).
Regarding claim 17, Marleau discloses wherein the moveable unit includes an opening and a door (12) configured to alternately open (Fig. 4) and close (Fig. 3) access to the upper storage chamber.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marleau in view of US Published Application 2014/0251368 to Lawson.
Regarding claims 14-15, Marleau fails to disclose a gasket.  However, Lawson discloses a storage unit including a gasket (para. 0080) configured to generally seal one slidable portion (105) relative to another slidable portion (110).  It would have been obvious to one of ordinary skill to have included one or more gaskets in the combination to make the tool box waterproof, as taught by Lawson (para. 0080).  In the combination, the gasket is configured to generally seal the lower storage chamber to the movable unit.

REJECTION BASED ON IRWIN
Claim 1-3, 6-9, 13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,052,739 to Irwin in view of US Published Application 2015/0102624 to Kmita.

Regarding claim 2, the combination from claim 1 discloses at least one slide rail (24 – Irwin Fig. 2) configured to slidably couple the moveable unit to the stationary unit (the two are coupled via the truck bed).
Regarding claim 3, the combination from claim 1 discloses wherein the at least one slide rail includes a first and a second slide rail (24 – Irwin Fig. 2 (on left and right sides of truck)) extending along a first and a second side rail (4 – Irwin Fig. 2 (on left and right sides of truck) of the stationary unit, respectively.
Regarding claim 6, the combination from claim 1 discloses at least one lock (36 – Irwin Fig. 3) configured to secure the moveable unit in the rear position (see multiple holes 12, which would allow for locking in a desired position).
Regarding claim 7, the combination from claim 1 discloses at least one lock (36 – Irwin Fig. 3) configured to secure the moveable unit in the forward position (see multiple holes 12, which would allow for locking in a desired position).
Regarding claim 8, the combination from claim 1 discloses a cover (106 – Kmita Fig. 6) configured to extend across the opening to the lower storage chamber.
Regarding claim 9, the combination from claim 1 discloses at least one hinge coupling the cover to the support platform (Kmita Figs. 6-7 – hinge allowing the pivoting of the cover 106).
Regarding claim 13, the combination from claim 1 discloses wherein the moveable unit is configured to cover the opening to the lower storage chamber (the movable unit extends over the opening and covers it from above).

Regarding claim 20, the combination from claim 1 discloses wherein the lower storage chamber and the upper storage chamber are configured to be simultaneously accessible when the moveable unit is in the forward position (with B (Irwin) in the forward position, both units are accessible).
Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin and Kmita, further in view of US Published Application 2017/0232907 to Singer.
Regarding claims 10 and 14, the combination from claim 1 fails to disclose a gasket.  However, Singer discloses a vehicle storage unit including a gasket (para. 0093).  It would have been obvious to one of ordinary skill to have included a gasket in the lower storage chamber to seal the chamber from the environment, as taught by Singer (para. 0093).
Regarding claim 11, the combination from claim 10 discloses wherein the gasket is configured to generally seal the cover to the support platform (for this claim the support platform includes the lip portion of the tailgate that contacts and engages the outer margin of the cover – Kmita Fig. 7).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin and Kmita, further in view of US Published Application 2005/0146151 to Walker.
Regarding claim 17, the combination from claim 1 discloses wherein the moveable unit includes an opening (see opening in rear of B in Irwin Fig. 1).  The .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin, Kmita and Walker, further in view of Container Store (NPL).
Regarding claim 18, the combination from claim 1 fails to disclose the material for the storage unit.  However, Walker discloses using stainless steel in a storage unit (para. 0076).  It would have been obvious to one of ordinary skill to have used stainless steel for the storage unit in the combination because it only involves choosing from a finite number of predictable materials to use in a vehicle storage unit.  In the combination, the door would be capable of use as a dry-erase surface (i.e. a dry-erase marker is capable of writing on it); see for example Container Store, which discloses a dry erase board made of stainless steel).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin, Kmita, Walker and Container Store, further in view of Strictly Tool Boxes (NPL).
Regarding claim 19, the combination from claim 17 discloses wherein the moveable unit includes an upper mounting surface configured to mount equipment thereon (top of B in Irwin Fig. 1, which a user is capable of mounting an object to).  The combination fails to disclose the claimed details of the door.  However, Strictly Tool Boxes discloses a storage unit, including a conventional lift and slide door (see image and product overview (“door retracts into top of hutch”).  It would have been obvious to one of ordinary skill to have used a lift and slide door in the rear of the movable storage unit because doing so only involves a simple substitution of one known, equivalent door .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734